RADER, Circuit Judge.

ORDER

Dennis W. Brown moves for reconsideration of the court’s May 1, 2006 order dismissing his appeal for failure to file a brief.
Counsel for Brown states that she faxed to the court a motion for an extension of time to file Brown’s brief. We note that the court’s rules require that, if a motion is faxed, the original and appropriate number of copies must nonetheless be mailed to the clerk’s office for filing. Fed. Cir. R. 25(a); Fed. R.App. P. 27(d)(3). The facsimile that counsel asserts was transmitted to the court expressly states that an original would not follow and counsel does not state that she mailed copies after faxing the motion. The court did not receive the original or copies by mail. Counsel is reminded to follow these procedures if subsequent filings are transmitted by fax.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion for reconsideration is granted, the mandate is recalled, and the court’s May 1 dismissal order is vacated.